Citation Nr: 0026590	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-03 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for the service-
connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1980.

This appeal arose from a September 1997 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for the service-connected right ear 
hearing loss.  This case was remanded by the Board of 
Veterans' Appeals (Board) for additional development in 
January 2000.


FINDING OF FACT

The service-connected right ear hearing loss is manifested by 
an average pure tone threshold at 1,000, 2,000, 3,000 and 
4,000 hertz of 23 decibels.  Speech discrimination ability 
was 82 percent in the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 3.321(b)(1); Part 4, including 
§§ 4.1, 4.2, 4.7, 4.85, Code 6101 (1998 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Evaluations of unilateral defective hearing range 
from noncompensable to a 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Part 4, Codes 6100-6110 
(1999).

In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  See 
VAOPCPREC 32-97 (August 29, 1997).  In such situations, a 
maximum 10 percent evaluation is assignable where the hearing 
in the service-connected ear is at level X or XI.  38 C.F.R. 
§ 4.85, Part 4, Codes 6100-6101 (1999).

The evidence of record demonstrated a right ear hearing loss 
related to service and a current right ear hearing loss 
disability.  The VA examination performed in August 1997 
revealed that his speech discrimination ability was 88 
percent in the right ear and the pure tone threshold average 
at 1,000, 2,000, 3,000, and 4,000 hertz in the right ear was 
25 decibels.

The veteran was re-examined by VA in February 2000.  His 
speech discrimination ability was 82 percent in the right ear 
and the pure tone threshold average at 1,000, 2,000, 3,000, 
and 4,000 hertz in the right ear was 23 decibels.  

Initially, it is noted that the laws and regulations 
pertaining to hearing loss disabilities were amended, 
effective June 10, 1999.  However, according to Table VI of 
38 C.F.R. § 4.85, the numeric designation of hearing 
impairment in the right ear is currently a Level III (see 
February 2000 VA examination) under both the old and the new 
regulations.  The auditory acuity in the left ear is 
considered to be normal for VA purposes.  Accordingly, no 
more than the 0 percent evaluation is warranted under the 
provisions of the schedule for rating disabilities.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for a schedular 
compensable evaluation for the service-connected right ear 
hearing loss.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an "extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's right ear hearing loss disability is not 
inadequate.  As the schedular criteria provide a basis to 
award increased compensation for the right ear hearing loss 
disability, which have been considered, as discussed above, 
it does not appear that there are any "exceptional or 
unusual" circumstances indicating that the rating schedule 
is inadequate to compensate the appellant for this 
disability.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization in the remote 
or recent past for his right ear hearing loss.  In addition, 
the appellant has presented no objective evidence that his 
right ear hearing loss disability has caused "marked 
interference" with employment beyond that contemplated by 
the regular schedular standards.  Thus, in the absence of any 
evidence which reflects that this disability is exceptional 
or unusual such that the regular schedular criteria are 
inadequate to rate it, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

Entitlement to a compensable evaluation for the right ear 
hearing loss disability is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

